UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33795 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Home Federal401(K) and Employee Stock Ownership Plan B: Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: HOME FEDERAL BANCORP, INC. 500 12th Avenue South Nampa, Idaho83651 REQUIRED INFORMATION The following financial statements and supplemental schedule for the Home Federal 401(K) and Employee Stock Ownership Plan are being filed herewith: Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits at December 31, 2011 and 2010 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2011 3-4 Notes to the Financial Statements 5-15 Supplemental Schedules: Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 16 Exhibits: Exhibit 23- Consent of Independent Registered Public Accounting Firm SIGNATURES The Plan. Pursuant to the requirements of the Securities and Exchange Act of 1934, the trustees (or other persons who administer employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Home Federal401(K) and Employee Stock Ownership Plan /s/Eric S. Nadeau Eric S. Nadeau Trustee Date:June 28, 2012 Report of Independent Registered Public Accounting Firm and Financial Statements Home Federal 401(K) and Employee Stock Ownership Plan December31, 2011 and 2010 TABLE OF CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of net assets available for benefits 2 Statements of change in net assets available for benefits 3-4 Notes to financial statements 5-15 SUPPLEMENTARY SCHEDULE REQUIRED BY THE DEPARTMENT OF LABOR Schedule H, Line 4i – Schedule of assets (held at end of year)
